367 N.W.2d 84 (1985)
STATE of Minnesota, Appellant,
v.
John David BIEDERSTEDT, Respondent.
No. C8-85-394.
Court of Appeals of Minnesota.
April 30, 1985.
Hubert H. Humphrey, III, Atty. Gen., St. Paul, Michael Q. Lynch, Kandiyohi Co. Atty., Willmar, for appellant.
Timothy S. Johnson, Willmar, for respondent.
Considered and decided by POPOVICH, C.J., and FORSBERG and LESLIE, JJ., with oral argument waived.

SUMMARY OPINION
LESLIE, Judge.

FACTS
Respondent John Biederstedt pleaded guilty to aggravated robbery, Minn.Stat. *85 § 609.245 (1982), of a convenience store in Willmar, Minnesota. In State v. Ritt, 363 N.W.2d 908 (Minn.Ct.App.1985), this court upheld the dispositional departure of Biederstedt's accomplice in that same offense.

DECISION
The trial court based its departure on Biederstedt's amenability to probation. As in Ritt, the record supports our determination that the court did not abuse its discretion in its departure. See State v. Olson, 325 N.W.2d 13 (Minn.1982); State v. Trog, 323 N.W.2d 28 (Minn.1982).
Affirmed.